United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                                                                  March 13, 2006
                           FOR THE FIFTH CIRCUIT
                           _____________________              Charles R. Fulbruge III
                                                                      Clerk
                                No. 04-31019
                           _____________________

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

                                  versus

TIEN THANG NGUYEN, also known as Cody, also known as Tien Thanh
Nguyen,

                                           Defendant - Appellant.
_________________________________________________________________

          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 2:00-CR-305-5
_________________________________________________________________

Before REAVLEY, JOLLY, and DeMOSS, Circuit Judges.

PER CURIAM:*

     The judgment of the district court is affirmed except with

respect to the order to pay restitution.

     It is clear that the district court has the authority to

order, as a condition of supervised release, that the defendant pay

unpaid restitution ordered as a part of a sentence imposed by

another court.      See United States v. Love, 431 F.3d 477 (5th Cir.

2005) (relying on the “catch-all” provision of 18 U.S.C. § 3583(d)

allowing   “any    other   condition   [the   district   court]   considers

appropriate”).      This discretionary authority does not, however,

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
allow the district court to alter the restitution order of that

other court, or to make a separate and independent order of

restitution.    See Love, 431 F.3d at 482-83 (noting that critical

to its holding was the fact that the district court had not made a

separate order of restitution but merely ordered Love to pay

previously ordered restitution).

     The order of restitution is therefore vacated, and the case is

remanded to allow the district court to conform its order with the

state court order of restitution.          All other conditions of the

supervised   release   and   all   other   terms   of   the   judgment   are

affirmed.

                  AFFIRMED in part, VACATED in part, and REMANDED.




                                    2